DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 1/25/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10249465 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-6, 11-19, and 28 is/are rejected under 35 U.S.C. 103 as being obvious over Stolarczyk (WO 9928936 A1) in view of Levi (US 20120019346 A1). Foreign reference was previously provided with IDS.
As to claim 1, Stolarczyk discloses: A fuse holder (Fig. 1-3) for holding a fuse 10, comprising: 
a body 1; 
a line side connector 19, 21 supported by said body; 
a load side connector 20, 22 supported by said body; 
a toggle switch (e.g., 3, 11, 30, 31, 32) supported by said body, said switch being capable of toggled engagement in a first position (Fig. 1) providing electrical connection between said line side connector and said load side connector and said switch being capable of toggled 
a fuse carrier 8, said fuse carrier supported by said body, said fuse carrier adapted for holding the fuse and said fuse carrier adapted to be removed from said fuse holder; and 
a blocking device 3, 3a, 5a (see Fig. 3; p. 6, fourth par.) for blocking the toggled engagement of said switch into the first position when the fuse carrier is not located within the fuse holder.
Stolarczyk does not explicitly disclose:
said fuse carrier adapted to be slidably inserted and removed from said fuse holder.
However, Levi discloses:
said fuse carrier 1 (Fig. 1-10) adapted to be slidably inserted and removed from said fuse holder 2;
in order to provide easy and safe fuse replacement (par. 0040).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Stolarczyk as further suggested by Levi, e.g., providing:
said fuse carrier adapted to be slidably inserted and removed from said fuse holder;
in order to provide easy and safe fuse replacement.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
As to claim 2, the obvious modification of Stolarczyk in view of Levi above discloses: wherein said blocking device is adapted to urge said switch from toggled engagement in said first position to toggled engagement in said second position as said fuse carrier is removed from said fuse holder (e.g., from Fig. 1 to Fig. 3; Stolarczyk).
As to claim 3, the obvious modification of Stolarczyk in view of Levi above discloses: wherein said fuse carrier defines a longitudinal axis (vertical direction; both Stolarczyk and Levi); and 
wherein said fuse carrier is separable from said body in a direction along the longitudinal axis of said fuse carrier.
As to claim 4, the obvious modification of Stolarczyk in view of Levi above discloses: wherein said switch includes a first portion 3 (Stolarczyk) that pivots from the first position providing electrical connection between said line side connector and said load side connector to the second position providing electrical isolation between said line side connector and said load side connector; and 
wherein said switch includes a second portion 4 that includes a pair of switch contacts 23 that selectively engage and disengage with a pair of body contacts (at 24, corresponding to contacts 23) fixedly secured to said body, the second portion slidably movable with respect to said body (from Fig. 1 to Fig. 3), the second portion operably connected to the first portion (by 31, 32).
As to claim 5, the obvious modification of Stolarczyk in view of Levi above discloses: wherein the line side connector includes an electrical contact 21 for electrical connection (through 24, 25; Stolarczyk; p. 5, par. 5) with a first end of said fuse (top end); 

wherein said fuse holder is adapted to provide for toggled engagement of the switch in the second position (Fig. 2-3) prior to the electrical disengagement of at least one of first end of said fuse to the line side connector and second end of said fuse to the load side connector (prior to unscrewing and removing 8 in Stolarczyk) as said fuse carrier is removed from said fuse holder.
As to claim 6, the obvious modification of Stolarczyk in view of Levi above discloses:  wherein said blocking device 3, 3a, 5a (Stolarczyk) has a first position (Fig. 1) for blocking the removal of the fuse carrier from said body when said switch is in toggled engagement in said first position; and 
wherein said blocking device has a second position (Fig. 2, 3) for permitting the removal of the fuse carrier from said body when said switch is in toggled engagement in said second position.
As to claim 11, the obvious modification of Stolarczyk in view of Levi above discloses: wherein said blocking device 3, 3a, 5a (Stolarczyk) is positioned between said toggle switch and said fuse carrier.
As to claim 12, the obvious modification of Stolarczyk in view of Levi above discloses:
wherein said fuse carrier 1 (Fig. 1-10; Levi) defines a longitudinal axis (see Fig. 2 and 4), said fuse 5 being separable from said fuse carrier in a direction (see Fig. 3 and 5) normal to the longitudinal axis of said fuse carrier.
As to claim 13, Stolarczyk discloses: A fuse holder (Fig. 1-3) for holding a fuse 10, comprising: 

a line side connector 19, 21 supported by said body; 
a load side connector 20, 22 supported by said body; 
and a fuse carrier 8, said fuse carrier supported by said body, said fuse carrier adapted for holding the fuse and said fuse carrier adapted to be removed from said fuse holder, said fuse carrier defining a longitudinal axis, said fuse carrier being separable from said body in a direction along the longitudinal axis of said fuse carrier, said fuse carrier being further adapted for cooperation with a toggle switch (e.g., 3, 11, 30, 31, 32) for selectively providing an electrical isolation (Fig. 2-3) and an electrical connection (Fig. 1) between a line side connector and a load side connector, said cooperation for urging the toggle switch from engagement in a first position (Fig. 1) to engagement in a second position (Fig. 2-3) as said fuse carrier is removed from the fuse holder.
Stolarczyk does not explicitly disclose:
said fuse carrier adapted to be slidably inserted and removed from said fuse holder.
However, Levi discloses:
said fuse carrier 1 (Fig. 1-10) adapted to be slidably inserted and removed from said fuse holder 2;
in order to provide easy and safe fuse replacement (par. 0040).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Stolarczyk as further suggested by Levi, e.g., providing:
said fuse carrier adapted to be slidably inserted and removed from said fuse holder;
in order to provide easy and safe fuse replacement.

As to claim 14, the obvious modification of Stolarczyk in view of Levi above discloses: wherein the toggle switch is supported by said body, said switch including a first position (Fig. 1; Stolarczyk) providing electrical connection between said line side connector and said load side connector and including a second position (Fig. 2) providing electrical isolation between said line side connector and said load side connector.
As to claim 15, the obvious modification of Stolarczyk in view of Levi above discloses: wherein said switch is capable of toggled engagement in the first position providing electrical connection between said line side connector and said load side connector, and capable of toggled engagement in the second position providing electrical isolation between said line side connector and said load side connector (Stolarczyk); and 
further comprising a blocking device 3, 3a, 5a (see Fig. 3; p. 6, fourth par.; Stolarczyk) for blocking the toggled engagement of said switch into the first position when the fuse carrier is not located within the fuse holder.
As to claim 16, the obvious modification of Stolarczyk in view of Levi above discloses: wherein said blocking device 3 (Stolarczyk) is adapted to urge said switch from toggled engagement in said first position (Fig. 1) to toggled engagement in said second position (Fig. 2-3) as said fuse carrier is removed from said fuse holder (as 8 is unscrewed and removed in Stolarczyk).
As to claim 17, the obvious modification of Stolarczyk in view of Levi above discloses: wherein said switch includes a first portion 3 (Stolarczyk) that pivots from the first position providing electrical connection between said line side connector and said load side connector to the second position providing electrical isolation between said line side connector and said load side connector; and 
wherein said switch includes a second portion 4 that includes a pair of switch contacts 23 that selectively engage and disengage with a pair of body contacts (at 24, corresponding to contacts 23) fixedly secured to said body, the second portion slidably movable with respect to said body (from Fig. 1 to Fig. 3), the second portion operably connected to the first portion (by 31, 32).
As to claim 18, the obvious modification of Stolarczyk in view of Levi above discloses: further comprising a first electrical contact 21 (Stolarczyk) for electrical connection (through 24, 25; p. 5, par. 5) with a first end of said fuse (top end); 
further comprising a second electrical contact 22 for electrical connection (at 26) with a second end of said fuse (lower end), opposed to the first end of said fuse; and 
wherein said fuse holder and said blocking device are adapted to provide for toggled engagement of the switch in the second position (Fig. 2-3) prior to the electrical disengagement of at least one of first end of said fuse to the first electrical contact and second end of said fuse to the second electrical contact (prior to unscrewing and removing 8 in Stolarczyk) as said fuse carrier is removed from said fuse holder.
As to claim 19, the obvious modification of Stolarczyk in view of Levi above discloses:  wherein said blocking device 3, 3a, 5a (Stolarczyk) has a first position (Fig. 1) for blocking the 
wherein said blocking device has a second position (Fig. 2, 3) for permitting the removal of the fuse carrier from said body when said switch is in toggled engagement in said second position.
As to claim 28, the obvious modification of Stolarczyk in view of Levi above discloses:  
wherein the blocking device includes a cam 3, 3a (Fig. 3; Stolarczyk) and a spring 14, 16 (see p. 6) for rotationally biasing the cam.

Claims 7, 8, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stolarczyk (WO 9928936 A1) in view of Levi (US 20120019346 A1) as applied to claims 1 and 15 above, and further in view of Dunham (US 3614697 A).
As to claims 7 and 20, the obvious modification of Stolarczyk in view of Levi above does not explicitly disclose: wherein said blocking device comprises a blocking device feature; and 
wherein said fuse holder comprises a fuse holder feature for cooperation with the blocking device feature for blocking the removal of the fuse carrier from said body when said switch is in toggled engagement in said first position.
However, Dunham suggests providing an interlock comprising:
wherein said blocking device 55 (Fig. 6) comprises a blocking device feature 61; and 
wherein said fuse holder (at least the fuse carrier 34 of the fuse holder) comprises a fuse holder feature 37 for cooperation with the blocking device feature for blocking the removal of the fuse carrier 34 from said body when said switch is in toggled engagement in said first position (col. 3, lines 26-52);

Thus, it would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Stolarczyk in view of Levi as further suggested by Dunham, e.g., providing:
wherein said blocking device comprises a blocking device feature; and 
wherein said fuse holder comprises a fuse holder feature for cooperation with the blocking device feature for blocking the removal of the fuse carrier from said body when said switch is in toggled engagement in said first position;
in order to prevent insertion and removal of the fuse carrier unless the switch is in the off position.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
As to claim 8, the obvious modification of Stolarczyk in view of Levi and Dunham above discloses: wherein one of said blocking device feature and said fuse holder feature comprises a protrusion 61 (Fig. 6; Dunham); and 
wherein the other of said blocking device feature and said fuse holder feature comprises a void 37 (Fig. 6; Dunham).

Claims 9 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stolarczyk (WO 9928936 A1) in view of Levi (US 20120019346 A1) as applied to claims 1 and 13 above, and further in view of Lameyre (US 3406365 A).
As to claims 9 and 21, the obvious modification of Stolarczyk in view of Levi above does not explicitly disclose:
wherein said fuse holder further comprises fuse electrical contacts mounted to said body, the contacts having concave engagement surfaces adapted to engage opposed cylindrical electrical contacts of the fuse.
However, Lameyre suggests providing:
wherein said fuse holder (Fig. 1-4) further comprises fuse electrical contacts 16, 17 mounted to said body 1, the contacts having concave engagement surfaces adapted to engage opposed cylindrical electrical contacts 33a, 33b of the fuse 33;
in order to provide jaws which grip the electrical contacts of the fuse (col. 2, lines 60-65).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Stolarczyk in view of Levi as further suggested by Lameyre, e.g., providing jawed contacts in threaded upper fuse contact 25 and lower fuse contact 26 of Stolarczyk:
wherein said fuse holder further comprises fuse electrical contacts mounted to said body, the contacts having concave engagement surfaces adapted to engage opposed cylindrical electrical contacts of the fuse;
in order to provide jaws which grip the electrical contacts of the fuse.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in .

Claims 10 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stolarczyk (WO 9928936 A1) in view of Levi (US 20120019346 A1) as applied to claims 1 and 13 above, and further in view of Marach (US 5515023 A).
As to claims 10 and 22, the obvious modification of Stolarczyk in view of Levi above does not explicitly disclose: wherein said fuse carrier further comprises an indicating module for indicating that the fuse is not functioning properly.
However, Marach suggests providing:
wherein said fuse carrier 50 (Fig. 2) further comprises an indicating module 60 for indicating that the fuse is not functioning properly (col. 4, lines 7-15);
in order to indicate that the fuse has blown and needs to be replaced (col. 4, lines 7-15).
Thus, it would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Stolarczyk in view of Levi as further suggested by Marach, e.g., providing:
wherein said fuse carrier further comprises an indicating module for indicating that the fuse is not functioning properly;
in order to indicate that the fuse has blown and needs to be replaced.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable .

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stolarczyk (WO 9928936 A1) in view of Levi (US 20120019346 A1) as applied to claim 13 above, and further in view of Darr (US 20120068808 A1).
As to claim 23, the obvious modification of Stolarczyk in view of Levi above does not explicitly disclose:
“wherein the fuse holder defines a first surface for engagement with a fuse panel and said fuse carrier being separable from said body in a direction normal to said first surface”.
However, Darr suggests:
wherein the fuse holder defines a first surface for engagement with a fuse panel (e.g., the lower edge of the 112 of the housing 104; par. 0048);
in order to facilitate mounting of the disconnect device on a panel (par. 0048).
and said fuse 106 and fuse cover 108 being separable from said body in a direction normal to said first surface (see Fig 1 and 20);
in order to accommodate the fuse within the fuse holder.
Thus, it would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Stolarczyk in view of Levi as further suggested by Darr, e.g., providing:
wherein the fuse holder defines a first surface for engagement with a fuse panel and said fuse carrier being separable from said body in a direction normal to said first surface;

Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Claims 24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stolarczyk (WO 9928936 A1) in view of Levi (US 20120019346 A1) as applied to claims 1 and 13 above, and further in view of Happ (US 5559662 A).
As to claims 24 and 26, the obvious modification of Stolarczyk in view of Levi above does not explicitly disclose: wherein, when the fuse carrier is fully engaged in the fuse holder: an upper electrical contact length (UECL) is defined, with respect to an abutment of a first electrical contact of the fuse carrier and a first end of the fuse; and a lower electrical contact length (LECL) is defined, with respect to an abutment of a second electrical contact of the fuse carrier and a second end of the fuse opposite the first end.
However, Happ suggests providing a first/upper 34 (Fig. 1) and second/lower 42 electrical contact of the fuse carrier 10, 
wherein, when the fuse carrier 10 is fully engaged in the fuse holder 30 (Fig. 3): 
an upper electrical contact length (UECL) is defined, with respect to an abutment of a first electrical contact 34 of the fuse carrier and a first end of the fuse 14; and 

in order to hold and electrically connect the fuse (col. 3, lines 50-55).
Thus, it would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Stolarczyk in view of Levi as further suggested by Happ, e.g., providing:
wherein, when the fuse carrier is fully engaged in the fuse holder: an upper electrical contact length (UECL) is defined, with respect to an abutment of a first electrical contact of the fuse carrier and a first end of the fuse; and a lower electrical contact length (LECL) is defined, with respect to an abutment of a second electrical contact of the fuse carrier and a second end of the fuse opposite the first end;
in order to hold and electrically connect the fuse.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Allowable Subject Matter
Claims 25, 27, and 29 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
As to claims 25, 27, and 29, the allowability resides in the overall structure of the device as recited in the dependent claims 25, 27, and 29, including all of the limitations of their base claims and intervening claims, and at least in part, because claims 25, 27, and 29 recite the following limitations: 
“wherein the UECL and LECL are each sufficiently large that the toggle switch moves to the second position prior to the electrical disengagement of the first electrical contact and the first end of the fuse, and prior to the electrical disengagement of the second electrical contact and the second end of the fuse” – claims 25 and 27;
“wherein the cam has a central opening, an arm that projects radially outward from the central opening, the arm configured to limit the pivoting of the cam, and a void or pocket for cooperating with the fuse carrier” – claim 29.
None of the prior art, either alone or in combination, can be reasonably construed as adequately teaching the above claimed elements, in combination with the remaining claim limitations.
Further, Examiner has not identified any double patenting issues.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB R CRUM whose telephone number is (571)270-7665. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 




/JACOB R CRUM/Examiner, Art Unit 2835